PER CURIAM.
Because, as the state concedes, the trial judge should have excused a particular juror for cause, Chavers v. State, 827 So.2d 279 (Fla. 4th DCA 2002); Polite v. State, 754 So.2d 859 (Fla. 3d DCA 2000), and the defendant properly preserved the error in accordance with Trotter v. State, 576 So.2d 691 (Fla.1990), cert. denied, 522 U.S. 876, 118 S.Ct. 197, 139 L.Ed.2d 134 (1997); see Wilson v. State, 753 So.2d 683 (Fla. 3d DCA 2000), review denied, 773 So.2d 59 (Fla.2000), the judgment below is reversed for a new trial.